                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

JON UNT-RS DOE                                 §
                                               §
V.                                             §       Civil Action No. 4:18CV17
                                               §       Judge Mazzant/Magistrate Judge Craven
UNIVERSITY OF NORTH TEXAS                      §


                ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

       The above-entitled and numbered civil action was heretofore referred to United States

Magistrate Judge Caroline M. Craven pursuant to 28 U.S.C. § 636. On November 20, 2018, the

magistrate judge issued a Report and Recommendation, recommending Defendant’s Motion to

Dismiss pursuant to Rule 12(b)(1) (Dkt. # 6-1) be granted. The magistrate judge further

recommended Plaintiff’s above-entitled and numbered cause of action be dismissed without

prejudice.

       To date, no objections have been filed to the November 20, 2018 Report and

Recommendation. As noted in the 19-page Report and Recommendation, failure to file objections

to the proposed findings and recommendations contained in the report within fourteen days after

service bars an aggrieved party from de novo review by the district court of those proposed findings

and recommendations and from appellate review of factual findings accepted or adopted by the

district court except on grounds of plain error or manifest injustice. There being no grounds of plain

error or manifest injustice, the Court hereby adopts the Report of the United States Magistrate Judge

as the findings and conclusions of this Court.

       Based on the foregoing analysis, it is hereby

       ORDERED that Defendant’s Motion to Dismiss pursuant to Rule 12(b)(1) (Dkt. # 6-1) is
.

    GRANTED. It is further

          ORDERED that Plaintiff’s above-entitled and numbered cause of action is DISMISSED

    WITHOUT PREJUDICE.
          SIGNED this 10th day of December, 2018.




                                     ___________________________________
                                     AMOS L. MAZZANT
                                     UNITED STATES DISTRICT JUDGE




                                              2
